Case 8:19-cv-00919-AG-KES Document 2 Filed 05/15/19 page 1of3 Page ID #:40
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

DEFENDANTS — (Check box if you are representing yourself CJ )

I. (a) PLAINTIFFS ( Check box if you are representing yourself [| )

Kathy Baran, in her capacity as Director, California Service Center of U.S.C.LS.,

WP ADVISORS, INC. and L. Francis Cissna, in his capacity as Director of U.S.C.LS., and U.S.C.LS.

County of Residence of First Listed Defendant Orange County
(IN U.S. PLAINTIFF CASES ONLY)

(b) County of Residence of First Listed Plaintiff San Francisco

(EXCEPT IN U.S. PLAINTIFF CASES)

Attorneys (Firm Name, Address and Telephone Number) If you are

(c) Attorneys (Firm Name, Address and Telephone Number) If you are
representing yourself, provide the same information.

representing yourself, provide the same information.
NELSON & NUNEZ, PC

1500 QUAIL STREET, SUITE 260

NEWPORT BEACH, CA 92660

(949) 833-2616

 

 

Il. BASIS OF JURISDICTION (Piace an X in one box only.) I. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
(Place an X in one box for plaintiff and one for defendant)
1. U.S. Government []3- Federal Question (U.S. Citizen of This State cy 1 Pat Incorporated or Principal Place al 4 ra 4
Plaintiff Government Not a Party) of Business in this State
Citizen of Another State [[] 2. [[] 2. Incorporated and Principal Place [] 5 [] 5
of Business in Another State
] 2. U.S. Government 4. Diversity (Indicate Citizenship |Citizen or Subject of a Foreign Nation 6 6
Defendant O of Parties in Item Hl) Foreign Country f}3 C33 3 Cié

 

 

iV. ORIGIN (Place an X in one box only.)
1. Original 2. Removed from 3. Remanded from
Proceeding State Court CO Appellate Court

8. Multidistrict
Litigation -
Direct File

6, Multidistrict
Litigation -
Transfer

5. Transferred from Another
District (Specify)

4, Reinstated or
Reopened

C CJ CI O

 

V. REQUESTED IN COMPLAINT: JURY DEMAND: [_] Yes No (Check "Yes" only if demanded in complaint.)

CLASS ACTION under F.R.Cv.P. 23: ["]Yes No [_] MONEY DEMANDED IN COMPLAINT: $
Vi. CAUSE OF ACTION (cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not cite jurisdictional statutes unless diversity.)

Complaint for Declaratory Relief and Review of Agency Action under the Administrative Procedure Act.

VII. NATURE OF SUIT (Place an X in one box only).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER STATUTES CONTRACT REAL PROPERTY CONT. IMMIGRATION PRISONER PETITIONS PROPERTY RIGHTS
[7] 375 False Claims Act [_] 110 Insurance {-] 240 Torts to Land oO Aroha Habeas Corpus: [_] 820 Copyrights
376 Oui Tam (] 120 Marine | ae Product [[] 463 Alien Detainee (_] 830 Patent
O (31 USC 3729(a)) Liability 465 Other Oo 510 Motions to Vacate
a [[] 130 Miller Act (C] 290 All Other Real C] immigration Actions Sentence oO 835 Patent - Abbreviated
a 400 State 140 Negotiable Property TORTS C] 530 General New Drug Application
Reapportionment CI instrument TORTS PERSONAL PROPERTY |[_] 535 Death Penalty [7] 840 Trademark
(J 410 Antitrust 150 Recovery of PERSONAL INJURY T7370 Other Fraud Other: SOCIAL SECURITY
i Overpayment & 310 Airplane
[J 430 Banks and Banking |] Enforcement of O 315 Airplane [1] 371 Truth in Lending |] 540 Mandamus/Other 861 HIA (1395/0
450 Commerce/ICC op ‘vil Ri 2 Bl 9
O Rates/etc Huigment LI Product Liability ty 38° Other Personal. |[] 550 Civil Rights [1] 862 Black Lung (923)
[1] 460 Deportation [] 151 Medicare Act ol 320 Assault, Libel & Property Damage oO 555 Prison Condition (J 863 DIWC/DIWW (405 (g))
470 Rack Influ- 152 Recovery of Slander ‘ 385 Property Damage 560 Civil Detainee [_] 864 SSID Title XVI
CC enced & Syn ton (1 Defaulted Stident Cl 330 Fed. Employers C Product Liability (] Conditions of
[480 ¢ ie ne Loan (Excl. Vet.) Liability BANKRUPTCY Confinement [_] 865 RSI (405 (g)}
onsumer Creal 40 Mari
[[] 490 Cable/Sat Tv 153 Recovery of [] 340 Marine 422 Appeal 28 FORFEITURE/PENALTY FEDERAL TAX SUITS |.
345 Marine Product C] USC 158
7 [([] Overpaymentof {(] Liability 625 Drug Related 870 Taxes (U.S. Plaintiff or
g 850 Securities/Com- Vet. Benefits F] asomotorvenice |) 4z2Mltnerowal 28 Cl Seizure of Property 21 DC defendant)
' otor Vehicle USC 157 :
160 Stockholders 871 IRS-Third Party 26 USC
890 Other Statutory |L suits [] 355 Motor Vehicle CIVIL RIGHTS [_] 690 Other CI 7609 ’
C1 actions Product Liability Fy ato other civ ight TABOR
; 190 Other er Civil Rights
7] 891 Agricultural Acts |{7] Con oO 360 Other Personal ~
; tract Injury [1] 441 Voting oO 710 Fair Labor Standards
Cc] 893 Environmental 195 Contract Oo 362 Personal Injury- ' Act
895 Freedom of Inf CT product Liability Med Malpratice C] a3 ‘me oyment oO 720 rabor/Mgmt.
reedom of Info. ; «rape 443 Housing lations
C1 act [1] 196 Franchise __|C) product Liability” | Accommodations [2] 740 Railway Labor Act
[2] 896 Arbitration REAL PROPERTY 367 Health Care/ 445 American with . .
- . 751 Family and Medical
[J] 210 Land Pharmaceutical [J Disabilities Ol
899 Admin. Procedures Condemnation C] Personal Injury Employment Leave Act
Act/Review of Appeal of [7] 220 Foreclosure Product Liability oO 446 American with oO 790 Other Labor
Agency Decision 368 Asbestos Disabilities-Other Litigation
oO 200 Constitutionality of g ciectinen rease & CO personal iy [1] 448 Education oO coeur Ate Ret. Inc.
roduct Liability .
FOR OFFICE USE ONLY: Case Number:
CIVIL COVER SHEET Page 1 of 3

CV-71 (05/17)
 

Case 8:19-cv-00919-AG-KES Document 2 Filed 05/15/19 Page 2of3 Page ID#:41
UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

CIVIL COVER SHEET

VIII. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject

to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTION A: Was this case removed
from state court?

[] Yes No

If "no, " skip to Question B. If "yes," check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

STATE CASE WAS PENDING IN THE COUNTY OF:

INITIAL DIVISION IN CACD IS:

 

 

 

[-] Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
{-] Orange Southern
Eastern

[_] Riverside or San Bernardino

 

 

 

QUESTION B: Is the United States, or
one of its agencies or employees, a
PLAINTIFF in this action?

[] Yes No

If “no, “ skip to Question C. if “yes,” answer
Question B.1, at right.

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

—

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

—>

YES. Your case will initially be assigned to the Eastern Division.
Enter "Eastern" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
Enter "Western" in response to Question E, below, and continue
from there.

 

 

QUESTION C: Is the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

Yes [] No

If “no, " skip to Question D. If "yes," answer
Question C.1, at right.

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

—>

check one of the boxes to the right

YES. Your case will initially be assigned to the Southern Division.
Enter "Southern" in response to Question E, below, and continue
from there.

 

NO. Continue to Question C.2.

 

 

€.2, Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

—>

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
Enter “Eastern” in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.

 

Enter "Western" in response to Question E, below, and continue
from there.
A. B, Cc.
. sae Riverside or San Los Angeles, Ventura,
: ?
QUESTION D: Location of plaintiffs and defendants? Orange County Bernardino County .|. Santa Barbara, or San
Luis Obispo County

 

Indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)

C

CI C]

 

Indicate the location(s) in which 50% or more of defendants who reside in this
district reside. (Check up to two boxes, or leave blank if none of these choices

apply.)

 

C) Cl

 

 

 

 

D.1. Is there at least one answer in Column A?

Yes

If "yes," your case will initially be assigned to the
SOUTHERN DIVISION.
Enter "Southern" in response to Question E, below, and continue from there.

If "no," go to question D2 to the right.

[-] No

—>

D.2. Is there at least one answer in Column B?

if

Enter "Eastern" in response to Question E, below.
If "no," your case will be assigned to the WESTERN DIVISION.

Enter "Western" in response to Question E, below.

[_] Yes No

"yes," your case will initially be assigned to the
EASTERN DIVISION.

4

 

QUESTION E: Initial Division?

INITIAL DIVISION IN CACD

 

Enter the initial division determined by Question A, B,C, or D above: mp

 

SOUTHERN

 

QUESTION F: Northern Counties?

 

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

[] Yes No

 

 

CV-71 (05/17)

CIVIL COVER SHEET

Page 2 of 3
Case 8:19-cv-00919-AG-KES Document 2 Filed 05/15/19 Page 3o0f3 Page ID #:42

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
CIVIL COVER SHEET

IX(a). IDENTICAL CASES: Has this action been previously filed in this court? NO [-] YES

If yes, list case number(s):

 

IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

NO [] Yes

If yes, list case number(s):

 

Civil cases are related when they (check all that apply):
[| A. Arise from the same or a closely related transaction, happening, or event;
| B. Call for determination of the same or substantially related or similar questions of law and fact; or

[] C. For other reasons would entail substantial duplication of labor if heard by different judges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):
[] A. Arise from the same or a closely related transaction, happening, or event;
[] B. Call for determination of the same or substantially related or similar questions of law and fact; or

C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by different judges.

X. SIGNATURE OF ATTORNEY ~

(OR SELF-REPRESENTED LITIGANT): SS x = DATE: s fis (19
“a >

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein

neither replaces nor supplements the filing and service of pleadings or other papers as required by law, except as provided by local rules of court. For

more detailed instructions, see separate instruction sheet (CV-071A).

 

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of SuitCode Abbreviation Substantive Statement of Cause of Action

All claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,

861 HIA include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

862 BL All claims for "Black Lung" benefits under Title 4, Part 8, of the Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

863 pIwc All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
all claims filed for child's insurance benefits based on disability. (42 U.S.C. 405 (q))

863 DIWW All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))
All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as

864 SSID amended

865 RSI All claims for retirement (old age) and survivors benefits under Title 2 of the Social Security Act, as amended.

(42 U.S.C. 405 (g))

 

CV-71 (05/17) CIVIL COVER SHEET Page 3 of 3
